                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

AMELLIA DE ANDA,

       Plaintiff,

v.                                                                    No. 18-cv-0087 SMV

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security Administration,

       Defendant.


                                       JUDGMENT

       Having denied Plaintiff’s Motion to Reverse and/or Remand [Doc. 22], by a Memorandum

Opinion and Order entered concurrently herewith,

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Defendant.

       IT IS SO ORDERED.

                                                   ____________________________________
                                                   STEPHAN M. VIDMAR
                                                   United States Magistrate Judge
                                                   Presiding by Consent
